

EXHIBIT 10.A
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




 
 


 
 


 


 
ANR PIPELINE COMPANY
Company
and
THE BANK OF NEW YORK TRUST COMPANY, N.A.
Trustee
 
First Supplemental Indenture


Dated as of January 29, 2007
_________________
 
8⅞% Series B Notes due 2010


Supplementing the Indenture, dated as of March 5, 2003, between ANR Pipeline
Company, as the Company, and The Bank of New York Trust Company, N.A., successor
to The Bank of New York, as Trustee.
 


 


 
 


 
 


 
 

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THIS FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), dated
as of January 29, 2007, between ANR PIPELINE COMPANY, a Delaware corporation
(the “Company”), and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national
banking association and successor to The Bank of New York, as Trustee (the
“Trustee”), under the Indenture, dated as of March 5, 2003 (the “Indenture”).
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Indenture.
 
WITNESSETH:
 
WHEREAS, the Company has issued its 8⅞% Series B Notes due 2010 (the “Notes”)
pursuant to the Indenture;
 
WHEREAS, pursuant to the Purchase and Sale Agreement dated as of December 22,
2006 by and among (a) El Paso Corporation and El Paso CNG Company, L.L.C. (the
“Sellers”) and (b) TransCanada American Investments Ltd. (“Buyer”), the Sellers
have agreed to the sale (the “Sale”) to Buyer, and Buyer has agreed to the
purchase, of all of the outstanding capital stock of American Natural Resources
Company, which owns all the outstanding capital stock of the Company;
 
WHEREAS, the Company has offered to purchase for cash any and all outstanding
Notes (the “Tender Offer”);
 
WHEREAS, in connection with the Tender Offer, the Company has requested that
Holders of the Notes deliver their consents with respect to the deletion of
certain provisions of the Indenture;
 
WHEREAS, Section 8.02 of the Indenture provides that the Company and the Trustee
may amend or supplement the Indenture and the Notes may be amended or
supplemented with the consent of the Holders of a majority in principal amount
of the Notes then outstanding (including, without limitation, consents obtained
in connection with a purchase of, or tender offer or exchange offer for, the
Notes);
 
WHEREAS, the Holders of a majority of the principal amount of the Notes
outstanding have duly consented to the proposed modifications set forth in this
First Supplemental Indenture in accordance with Section 8.02 of the Indenture;
 
WHEREAS, the Company has heretofore delivered or is delivering contemporaneously
herewith to the Trustee (i) a copy of resolutions of the Board of Directors of
the Company authorizing the execution of this First Supplemental Indenture, (ii)
evidence of the written consent of the Holders set forth in the immediately
preceding paragraph and (iii) the Officers’ Certificate and the Opinion of
Counsel described in Section 8.06 of the Indenture; and
 
WHEREAS, all conditions necessary to authorize the execution and delivery of
this First Supplemental Indenture and to make this First Supplemental Indenture
valid and binding have been complied with or have been done or performed.
 
NOW, THEREFORE, in consideration of the foregoing and notwithstanding any
provision of the Indenture which, absent this First Supplemental Indenture,
might operate to limit such action, the parties hereto, intending to be legally
bound hereby, agree as follows:
 
ARTICLE ONE
 
Amendments
 
Section 1.01 Amendments.
 
(a) Subject to Section 3.01 hereof, the Indenture is hereby amended by deleting
the following provisions of the Indenture, in their respective entireties:
Section 3.04, Section 3.05, Section 3.06, Section 3.07, Section 3.08, Section
3.09, Section 3.10, Section 3.11, clauses (iv), (v), (vi) and (vii) of Section
5.01, Section 7.03, clauses (c)(2), (e) and (f) of Section 7.04 and Article IV.
 
(b) Section 3.03 is hereby amended and restated to read, in its entirety, as
follows:
 
Section 3.03 Trust Indenture Act.
 
“The Company shall at all times comply with TIA § 3.14(a).”
 
(c) Effective as of the date hereof, none of the Company, the Trustee or other
parties to or beneficiaries of the Indenture shall have any rights, obligations
or liabilities under such Sections or Article, and such Sections or Article
shall not be considered in determining whether an Event of Default has occurred
or whether the Company has observed, performed or complied with the provisions
of the Indenture.
 
Section 1.02 Amendment of Definitions. Subject to Section 3.01 hereof, the
Indenture is hereby amended by deleting any definitions from the Indenture with
respect to which references would be eliminated as a result of the amendments to
the Indenture pursuant to Section 1.01 hereof.
 
ARTICLE TWO
 
Waivers
 
Section 2.01 Waiver of Defaults. Effective as of the date hereof, any and all
defaults resulting from the consummation of the Sale are hereby waived.
 
ARTICLE THREE
 
Miscellaneous
 
Section 3.01 Effect of Supplemental Indenture. Except as amended hereby, all of
the terms of the Indenture shall remain and continue in full force and effect
and are hereby confirmed in all respects. From and after the date of this First
Supplemental Indenture, all references to the Indenture (whether in the
Indenture or in any other agreements, documents or instruments) shall be deemed
to be references to the Indenture as amended and supplemented by this First
Supplemental Indenture. On and not prior to the date on which tendered Notes are
accepted for purchase pursuant to the Tender Offer, this First Supplemental
Indenture will become operative; provided, however, that if and only if this
First Supplemental Indenture becomes operative, the provisions hereof shall be
deemed effective as of the date hereof.
 
Section 3.02 Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS FIRST SUPPLEMENTAL INDENTURE.
 
Section 3.03 No Representations by Trustee. The recitals contained herein shall
be taken as the statement of the Company, and the Trustee assumes no
responsibility for the correctness or completeness of the same. The Trustee
makes no representation as to the validity or sufficiency of this First
Supplemental Indenture.
 
Section 3.04 Counterparts. This First Supplemental Indenture may be executed in
any number of counterparts, each of which shall be an original; but such
counterparts shall constitute but one and the same instrument.
 
(signature page follows)
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed all as of the date hereof.
 
ANR PIPELINE COMPANY




By:  /s/ John R. Sult                                                
Name: John R. Sult
Title:   Senior Vice President, Chief Financial Officer and Controller








THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee






 
By: /s/ John C. Strohlmann                                        
Name: John C. Strohlmann
Title:   Vice President
 
 


 


 



 